Citation Nr: 1739479	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-09 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial disability rating for ischemic heart disease status post coronary artery bypass graft (IHD disability), rated as 30 percent disabling prior to October 17, 2016, and as 60 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected IHD disability, for the period prior to June 12, 2014. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I.  Altendorfer, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1967 to July 1969.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based on age.  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017); 38 C.F.R. § 20.900(c) (2017).  

In September 2013 and July 2016, the Board remanded the current issues for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In a February 2017 rating decision, the RO increased the disability rating for the Veteran's service-connected IHD disability to 30 percent disabling, effective May 27, 2010, and 60 percent, effective October 17, 2016.  The RO also granted a TDIU, effective June 12, 2104, in this decision.  As the increase did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The issue of entitlement to TDIU prior to June 12, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to October 12, 2016, the Veteran's IHD disability was productive of a workload of greater than 5 metabolic equivalent (METs) but not greater than 7 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope.  It was not manifested by a history of acute congestive heart failure, or evidence of left ventricle ejection fraction less than 50 percent.

2.  Since October 17, 2016, the Veteran's IHD disability has been productive of a workload of greater than 3 METs but not greater than 5 METs that resulted in dyspnea, fatigue, dizziness, and angina.  It is not manifested by a history of chronic congestive heart failure, nor left ventricle ejection fraction of less than 50 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for IHD for the period prior to October 17, 2016, have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2017).

2.  The criteria for an initial rating in excess of 60 percent for IHD have not been met since October 17, 2016.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from a disability.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1 (20176).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

Presently, the Veteran's cardiac disability is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005, applicable to ischemic heart disease.  Under Diagnostic Code 7005, a 30 percent rating is assigned when symptoms manifest in the following ways: a workload of greater than five METs but not greater than seven METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A 60 percent rating is assigned when the symptoms manifest in the following ways: more than one episode of acute congestive heart failure in the past year, or; workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

Finally, a 100 percent rating is assigned when symptoms manifest in the following way: chronic congestive heart failure, or; workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Additionally, when the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

Following review of the record, the Board finds that for the period prior to October 17, 2016, a higher 60 percent rating is not warranted, as the evidence does not show a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; evidence of acute congestive heart failure; or generally demonstrate left ventricle dysfunction that results in ejection fraction between 30 and 50 percent.  

Turning to the relevant VA medical evidence of record, the Veteran underwent a VA cardiovascular examination in August 2010.  The examination report documented no history of congestive heart failure.  The examiner estimated a METs value of 7, noting that the Veteran's ability to walk up hills was limited but also noting that he was able to walk for seven to eight minutes on a treadmill.  

In addition, private treatment records dated during this period do not support a higher 60 percent rating, as they generally show METs values above 10 and ejection fractions above 50 percent.  More specifically, treadmill spect myocardial perfusion studies conducted during this period documented a METs value of 10.75 and ejection fraction at 63 percent in December 2004, a METs value of 11 and ejection fraction at 75 percent in December 2005, ejection fraction at 50 percent in December 2006, a METs value of 12.4 and ejection fraction at 59 percent in December 2007, and a METs value of 10.5 and ejection fraction at 56 percent in October 2009.    

There is no other relevant evidence for the period prior to October 17, 2016.  As the totality of the evidence discussed above shows that the Veteran's IHD disability resulted in a workload 10 METs or greater, that he had no history of acute congestive heart failure, nor left ventricle dysfunction that resulted in an ejection fraction greater than 50 percent, an initial rating higher than 30 percent is not warranted.  

In making this determination, the Board has considered the Veteran's statement in the April 2011 Notice of Disagreement asserting that an exercise test is required to evaluate a veteran's workload limit.  This, however, is not accurate.  As noted in the regulations cited above, an examiner may conduct a questionnaire to estimate a veteran's level of activity that results in dyspnea, fatigue, angina, dizziness or syncope.  See 38 C.F.R. § 4.104, Note 2 (2017).  In this case, the August 2010 VA examiner conducted such a questionnaire and estimated the Veteran's workload to be 7 METs.  In support of this estimate, the examiner specifically noted that the Veteran was limited to walking up hills and was able to walk seven to eight minutes on a treadmill.  As the examiner supported his estimate based on the questionnaire conducted, the Board concludes, despite the Veteran's assertions, that the August 2010 VA examination report is adequate, and that the METs estimate contained therein is highly probative evidence.  Id.  

Also, the Board acknowledges that the Veteran displayed an ejection fraction of 50 percent in December 2006.  However, the remainder of the treatment records dated prior to 2006 and after otherwise demonstrate METs values above 10 and ejection fraction over 50 percent.  As such, the Board concludes that the single 2006 ejection fraction test is not representative of the Veteran's impairment during the period under review.  In furtherance of this finding, the Board notes, with significance, that the Veteran did not report experiencing other severe IHD symptoms during the  2006 visit, such as, dyspnea, orthopnea, paroxysmal nocturnal dyspnea, pedal edema, lightheadedness, dizziness, or syncope, as one would typically expect to see with an ejection fraction of 50 percent.  Accordingly, in reviewing the totality of the evidence, the Board finds that the severity of IHD most closely approximates a 30 percent rating and that a higher 60 rating prior to October 17, 2016 is not warranted.

Turning to the period since October 17, 2016, the Board finds that a higher 100 is not warranted, as the evidence dated since then neither shows a workload less than 3 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, evidence of congestive heart failure, nor generally demonstrates left ventricle dysfunction that results in ejection fraction less than 30 percent.

The medical evidence in this regard shows that the Veteran was afforded a second VA examination associated with his IHD disability in October 2016.  At that time, the examiner performed an interview-based METs test.  At the lowest level of activity, the Veteran reported feeling dyspnea, fatigue, angina, and dizziness.  Based upon this response, the examiner estimated the METs value as greater than three but not greater than five.  A December 2015 echocardiogram revealed an ejection fraction between 55 and 60 percent; wall motion and wall thickness were determined to be normal. 

Medical evidence relevant to this time period otherwise shows that the Veteran underwent numerous echocardiograms at Riverside Methodist Hospital.  Associated records documented without exception ejection fraction values above 50 percent: 66 percent in November 2015, between 55 and 60 percent in December 2015, and 66 percent in July 2016. 

In light of private treatment and VA examination reports documenting no history of congestive heart failure, a workload of greater than 3 METs, and ejection fraction values above 50 percent, the Board concludes that a higher rating of 100 percent after October 17, 2016 is not warranted. 


ORDER

An initial disability rating in excess of 30 percent for ischemic heart disease is denied, for the period prior to October 17, 2016.

For the period since October 17, 2016, an initial disability rating in excess of 60 percent for ischemic heart disease is denied.


REMAND

Prior to June 12, 2014, the schedular criteria for a TDIU are not met.  38 C.F.R. § 4.16(a).  However, entitlement to a TDIU on an extraschedular basis may be referred for consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, as the Board does not have the authority to assign an extraschedular TDIU in the first instance.  38 C.F.R. §4.16(b);  Bowling v. Principi, 15 Vet. App. 1 (2001).  


In this case, there is evidence that shows that the Veteran may have been unable to secure or follow a substantially gainful occupation due to his service-connected disability prior to June 12, 2014.  See 38 C.F.R. §§ 3.340, 4.16(b).  More specifically, the evidence reflects that the Veteran ceased working in November 2013 due to chest pain and shortness of breath.  As such, the Board finds that referral for extraschedular consideration prior to June 12, 2014 is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After completing any additional development that is deemed warranted, refer the issue of entitlement to a TDIU, prior to June 12, 2014, on an extraschedular basis to the Director, Compensation Service, for consideration. 

2.  If the benefit sought remains denied, review all relevant evidence of record, including evidence since the AOJ's last review, and furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


